Citation Nr: 1228184	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966. 

This case initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In June 2009, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.  The record was held open for 30 days to allow for the submission of additional evidence; no additional evidence was received.

In September 2009, July 2011, and February 2012, the Board remanded the claim for additional development.  The requested development has been completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a left cerebellopontine (CP) angle lesion (benign neoplasm) has been raised by the record (see February 2011 statement, November 2008 private report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Left ear hearing loss was not shown in service or for many years thereafter, and is not related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2011).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).   The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking service connection for left ear hearing loss.  He has asserted in statements and at the hearing that he incurred acoustic trauma in service while performing his duties as a dentist, working with handheld drills, without any ear protection on a daily basis.  The Board finds his testimony competent and credible as to his duties in service and concedes noise exposure during service.  He also contends that he had experienced left ear hearing loss since service.  

As the Board outlined in the July 2011 remand order, the Veteran's left ear hearing acuity was tested in service upon three occasions, as given below with ISO or ANSI units after conversion in parentheses.  The current hearing loss regulation defining hearing loss, 38 C.F.R. § 3.385, defines hearing loss based on decibel measurement recorded in ISO or ANSI units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The December 1963 audiological evaluation, conducted as part of the Veteran's commissioning to active duty Report of Physical Examination, determined: 




HERTZ



500
1000
2000
3000
4000






LEFT
0(15)
0(10)
0(10)
0(10)
5(10)

The November 1964 annual examination Report of Physical Examination included an audiological evaluation which determined:  




HERTZ



500
1000
2000
3000
4000






LEFT
10(25)
10(20)
5(15)
N/A
5(10)

Finally, on the May 1966 Report of Physical Examination, prepared for the Veteran's separation from service, the audiological evaluation which determined:




HERTZ



500
1000
2000
3000
4000






LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

The service treatment records do not contain any complaints for hearing loss.  In August 1964, the Veteran sought treatment for right ear ache, having had recently an ear infection.  There was no mention in the treatment entry of any complaint pertaining to the left ear.  On the May 1966 Report of Medical History, the entry for hearing loss was checked in the negative.  

Nonetheless, as noted by the audiological evaluations in 1964 and 1966, the recorded score of 10 decibels at 500 Hz on the November 1964 annual examination and May 1966 separation examination, as hearing loss was then measured, in ASA units, converts to a score of 25 decibels as hearing loss is currently measured, in ISO or ANSI units, and therefore reflects an upward trend, although not an in-service hearing loss disability. 

Post-service private treatment records dated in July 2008 and August 2008 noted that the Veteran sought treatment for "sudden" left ear hearing loss that had its onset approximately five years prior to treatment.  The July 2008 MRI of the brain found on the left CP angle an extraaxial enhancing lesion.  This lesion was also assessed as a left cerebellopontine angle mass for which an acoustic schwannoma was favored.  An acoustic schwannoma is also called a benign neoplasm of the intracranial segment of the eighth cranial nerve, producing cerebellar, lower cranial nerve, and brainstem signs and symptoms.  Stedman's Medical Dictionary (26th Ed.).

The August 2008 private evaluation with Dr. K. noted the Veteran sought the consultation for a possible left acoustic neuroma.  The Veteran reported to the clinician that five years prior he experienced a sudden hearing loss on the left, though no imaging was done at the time.  Eventually, he obtained imaging and the left CP angle tumor was identified.  The Veteran reported no other symptoms, denying tinnitus, vertigo, facial numbness, facial twitching, swallowing problems, or headaches.  The clinician also noted the ear complaints were a new problem.  

Post-service private treatment records, a November 2007 VA audiology consultation, and all the VA audiology examinations found that currently the Veteran has left ear hearing loss as defined by VA.  

The Board notes that the absence of a hearing loss disability in service is not, in and of itself, a sufficient basis for an audiologist or the Board to conclude that a current hearing loss disability is unrelated to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection). 

Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In this decision, the Board has considered the Veteran's lay statements as it pertains to the issue of left ear hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that the medical evidence shows the Veteran has a current left ear hearing loss disorder within the meaning of VA regulation.  Therefore, the remaining question is whether the left ear hearing loss is due to service.

As part of the current VA disability compensation claim, at the June 2009 hearing and each VA examination, the Veteran has asserted, in essence, that his symptoms of left ear hearing loss started in service and have been continuous since service.  At the hearing, the Veteran testified that he sought medical treatment for his hearing loss in 1967 and the clinician found "lots" of loss in the left ear.  

He also testified that special filters were recommended to him and that he started to use these special filters after that.  The clinician whose treatment he sought 1967 is now deceased and another clinician whom he consulted was also long retired.  He also testified that he was given hearing aids in approximately the 1970's, they did not help his left ear hearing loss.  See Transcript.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience left ear hearing loss in service or continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of left ear hearing loss since active service is inconsistent with the other medical evidence of record.  Indeed, while he now asserts that his hearing loss began in service, in the more contemporaneous medical history he gave at the service separation examination in 1966, he denied any history or complaints of symptoms of hearing loss. 

Specifically, the service separation examination report of May 1966 reflects that the Veteran was examined and his ears and hearing were was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Post-service, the Veteran first sought treatment for his hearing loss at VA in November 2007, after filing a claim and reported to the VA clinician that he did not use any hearing protection at his dentist practice because it was too late.  Moreover, and significantly, he reported a history of sudden left ear hearing loss to his private clinician in July 2008 and August 2008.  To the private clinicians he reported the sudden onset of left ear hearing loss as occurring five years prior to the evaluations.  The August 2008 evaluation from Dr. K also described this as a new complaint.  

The Board finds these reports to private clinicians in 2008 difficult to reconcile with the Veteran's testimony before the undersigned in June 2009 of seeking treatment for left ear hearing loss in 1967, approximately within one year of separation from service, of being given a special filters for sound then in 1967, which he continued to use after that, and of receiving hearing aids in the 1970's.  

The Board finds his statements made while seeking private treatment in 2008, which included a brain MRI, to be more reliable and credible than the statements made before the undersigned at the 2009 hearing while seeking compensation for his hearing loss.  

Next, while not dispositive, the Board has considered the lengthy period between the Veteran's separation from service in August 1966 and the reported onset of the sudden left ear hearing loss symptoms in 2003 (approximately five years prior to 2008), some 37 years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board recognizes that the Veteran testified at the hearing that he had been told he had a "lot" of loss of left ear hearing as early as 1967, within one year after separation from service.  Though this reported assessment was dated to be within the one-year presumptive period for hearing loss, the Board has found this report to be not credible as it conflicts with the report of sudden left ear hearing loss made in 2008 when he sought private treatment, which included a brain MRI.

Moreover, he did not file a claim until 2007.  The lengthy period of time between service, his claim of when he first sought treatment for hearing loss and his claim for benefits puts into question the credibility and reliability of his allegations. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous contemporaneous in-service history and findings at service separation, his initial reports of a five year history of sudden left ear hearing loss in 2008 while seeking private treatment, and the absence of objective complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left ear hearing loss to active duty, despite his contentions to the contrary.

As noted, in July 2008 and August 2008, the Veteran sought treatment for sudden left ear hearing loss.  He reported the onset of the sudden left ear hearing loss being five years prior, which would approximately equate to 2003 and the evaluations include no mention of his years of service as a dentist from 1964 to 1966.  As the Board noted in the July 2011 decision, there are also private audiological charts dated April 2005, February 2006, and June 2008.  

Under the regulations, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85 (2011).  As the private evaluations did not include the Maryland CNC and no mention of the history of the hearing loss or etiology of the left ear hearing loss, the Board places little probative value on the results.  That the Veteran has current left ear hearing loss is well established in the record.  

The Veteran was afforded VA audiological examinations in August 2008, February 2010 and September 2011; however, the Board's previous decisions have already found these examinations inadequate, as the reports did not include the adjusted decibel measurements.  

Following the most recent 2012 remand, the claims file was returned to the same VA examiner who conducted the September 2011 VA audiological examination.  She reviewed the claims file and noted that to convert the decibel to the current ISO ANSI units, only 10 db should be added to the 500Hz entry.  Even with the conversion of the units, the examiner noted hearing acuity from 0 to 25 db is the accepted standard description for normal hearing sensitivity.  The examiner also noted hearing sensitivity was within normal limits bilaterally during service with no shift in hearing bilaterally.  

The examiner pointed out the August 2008 private evaluation in which the Veteran had reported a sudden left ear hearing loss five years previously and which identified a left CP angle tumor, and the Veteran's 40 plus years of occupational noise as a dentist who used high speed drills.  In the VA examiner's March 2012 opinion, it was less likely than not that the left ear hearing loss was incurred in or caused by service.    

The Board finds that the opinion is competent and reliable.  It was based on a review of the claim file, a consideration of the reported history, a previous examination of the Veteran, and the examiner provided a reasoning for the opinion.  Moreover, the opinion stands uncontradicted by any other competent medical opinion of record. 

Based on all the above evidence, the Board finds that entitlement to service connection for left ear hearing loss is not warranted.  Even with acoustic trauma in service from the sound of handheld drills, the Veteran's left ear hearing was within normal limits at separation from service and there is no competent, credible and reliable evidence of a hearing loss disability for almost four decades after separation from service.

Additionally, a VA examiner has concluded that the Veteran's left ear hearing loss is less likely than not to service.  The Board finds that this evidence far outweighs any lay statements by the Veteran made many years after the fact claiming that his left ear hearing loss had onset in service.

Furthermore, the Veteran has not demonstrated that he has any knowledge or training that would make him qualified to offer an opinion as to the etiology of his left ear hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology), Jandreau, 492 F.3d 1372, 1376-77 (lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg). 

Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a person is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  The Board finds that the question of whether the Veteran currently has left ear hearing loss due to his noise exposure in service is complex.  This connection or etiology is not amenable to observation alone.  

While the Veteran is a dentist and so has medical training, the Board finds his unquestioned expertise in the field of dentistry and teeth does not render his opinion as to the etiology of his left ear hearing loss probative.  The internal system of hearing, with the added complication of a tumor, is too complex to lend itself to lay opinion, or even to the opinion of a trained dentist.  

Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current left ear hearing loss is not competent evidence and is entitled to low probative weight.  For all the above reasons, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in the same August 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, VA obtained the Veteran's service treatment records (STRs), the identified post-service VA treatment records, and all of the private records that he identified and authorized to be released.  Further, the Board's remand instructions were complied with as the September 2011 VA examiner converted the decibels to the current standard and reached an opinion, in an addendum dated in March 2012, after reviewing the evidence in the claims file.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, were it available.  

The Veteran had reported various private treatment provided to him in the decades post-service; however he acknowledged that it may be difficult to obtain records dated older that seven or eight years and that one clinician was deceased.  Further, he stated that he would try to obtain older records following the June 2009 hearing and waived on the record RO review.  The record was left open for 30 days to allow for the submission of additional evidence.  No additional evidence was received at the Board.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


